Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 9, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI (US 2016/0290925) in view of SASIAN et al. (US 2008/0218730). 
With respect to claim 1, GIA discloses a system (P. 0078) comprising: 
a main body including a stage (510) and a radiation source (20)(FIG. 1-3; P. 0081, 0085); 
wherein the radiation source is configured above the stage to emit radiation onto the stage (FIG. 1;  P. 0100), and the radiation source includes a combination of Ultraviolet (UV) Light Emitting Diodes (LEDs) (P. 0102; at least another one of the light sources is a white light source"); and
wherein the main body includes a light diffuser (P. 0100). 
TAKAHASHI does not disclose the radiation source includes a combination of red and white LEDs.  In the same field of endeavor (P. 0003), SASIAN discloses the radiation source includes a combination of red and white LEDs, wherein the main body includes a light diffuser (P. 0107) arranged to illuminate a housing through a diffuse light filter 430 (0007, 0009, 0091, 0095), with the benefit enhancing optical inspection capabilities of the gem (P. 0005-0011).  In light of the enhancing capabilities of the multi-band source in the inspection system discloses by SASIAN, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings if TAKAHASHI. 
Regarding claim 2, TAKAHASHI further discloses wherein the radiation source combination of LEDs is in spaced apart groupings, with a combination of white and LED light sources (P. 0102).  SASIAN further discloses wherein the radiation source combination of LEDs is in spaced apart groupings of four LEDs, one red, and two white (P. 0095, 0107; FIG. 4A). In light of the ability to more effectively measure a particular gem property, or enhance measurement of based on parameters of a gem (i.e. large vs. small gems, highly faceted vs. lesser faceted, inclusive/occluded vs. clear, etc.), selecting a preferred combination and arrangement of light sources, wavelengths, and numbers would have been obvious to one of ordinary skill in the art based on the application at hand.
Regarding claim 4, TAKAHASHI further discloses wherein the UV LEDs produce a wavelength between 350-400 nm (P. 0097). TAKAHASHI does not disclose the red LEDs produce a wavelength between 650-700 nm. SASIAN further discloses providing red LEDs produce a wavelength between 650-700 nm (P. 0160).
Regarding claim 5, TAKAHASHI further discloses wherein the UV LEDs produce a wavelength about 365 nm (P. 0099) emits UV illumination at a desired wavelength (e.g., 365nm). TAKAHASHI does not disclose the red LEDs produce a wavelength about 650 nm. SASIAN further discloses the red LEDs produce a wavelength about 650 nm (P. 0160). 
Regarding claim 9, SASIAN further discloses wherein the stage and the radiation source are configured between 8 and 10 inches apart in the main body (P. 0144), with the advantage of tracing a path of light ray exciting the gemstone to a location on a reference sphere (P. 0029). 
Regarding claim 16, TAKAHASHI discloses a system (P. 0078) comprising: a flat stage for gemstone samples (P. 0085, 0093) wherein the radiation source includes a combination of Light Emitting Diodes, (LEDs) in a white light, one in ultraviolet (UV) light (P. 0102), but does not disclose a radiation source configured between 8 and 10 inches above the flat stage; and wherein the radiation source includes a combination of four Light Emitting Diodes, two (LEDs) in a white light and one Red light wavelength range. In the same field of endeavor, SASIAN (P. 0003) discloses a radiation source configured between 8 and 10 inches above the flat stage (P. 0144), wherein the radiation source includes a combination of four LEDs, two (LEDs) in a white light and one Red light wavelength range (P. 0095, 0107). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the radiation source includes a radiation source configured between 8 and 10 inches above the flat stage; and wherein the radiation source includes a combination of four Light Emitting Diodes, two (LEDs) in a white light and one Red light wavelength range, as disclosed by SASIAN, in the system of TAKAHASHI in order to trace the path of light ray exciting the gemstone to a location on a reference sphere and in order to view different polar angles based on color to determine the quality of gemstones as disclosed in SASIAN (P. 0007, 0009, 0029, 0091, 0095). 
Regarding claim 17, SASIAN discloses providing red LEDs producing a wavelength between 650 -700 nm (P. 0160). 
Regarding claim 19, TAKAHASHI further discloses wherein the radiation source includes a light diffuser (P. 0100).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI (US 2016/0290925) in view of SASIAN et al. (US 2008/0218730), further in view of CHAN (2019/0094511). 
Regarding claim 3, TAKAHASHI in view of SASIAN discloses the system of claim 1, and TAKAHASHI discloses a diffuser (P. 0100).  Neither TAKAHASHI nor SASIAN discloses wherein the light diffuser is a holographic diffuser.  In the same field of optical inspection, CHAN discloses a light diffuser comprising a holographic diffuser (P. 0032), with the advantage of reducing autofluorescence in the sample detection.  In light of the improved signal quality of reducing autofluorescence in a detection as provided by the holographic diffuser disclosed by CHAN, it would have been obvious to one of ordinary skill to combine with the teachings of TAKAHASHI and SASIAN.
Regarding claim 6, CHAN discloses wherein the light diffuser is a ground glass diffuser (P. 0032).  

Claims 7, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI (US 2016/0290925) in view of SASIAN et al. (US 2008/0218730), further in view of COWING.1
Regarding claims 7, 10 and 15, TAKAHASHI in view of SASIAN discloses the system of claim 2, but fail to discloses wherein both white LEDs produce a Correlated Color Temperature (CCT) of about 6000 K LED as a base spectrum.  In the same field of endeavor, COWING discloses wherein both white LEDs produce a Correlated Color Temperature (CCT) of about 6000 K LED as a base spectrum (page 47, item 6), with the advantage of adjusting a light intensity while maintaining a fixed color temperature. In light of the advantages provided by the LED system disclosed by COWING, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the previous teachings of TAKAHASHI and SASIAN.  Furthermore, selecting a preferred combination of light number, color and arrangement would have been obvious to one of ordinary skill in the art at the time of the invention, as set forth in claim 2 above.

Claims 8, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI (US 2016/0290925) in view of SASIAN et al., further in view of King.2 
Regarding claim 8, TAKAHASHI further discloses one white LED produces a Correlated Color Temperature (CCT) of about 6500 K LED as a base spectrum. However, TAKAHASHI and SASIAN fail to disclose wherein one white LED produces a Correlated Color Temperature (CCT) of about 5500 K LED as a base spectrum.  In the same field of endeavor, KING discloses wherein one white LED produces a Correlated Color Temperature (CCT) of about 5500 K LED as a base spectrum is conventional measurement process (page 302, p. 2).  In light of the conventionality of the CCT of 5500K LED at base as taught by King, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of TAKAHASHI and SASIAN.
Regarding claim 11, KING discloses wherein the LEDs produce illuminance between 2000-4500 lux at the stage (pg 304, BOX A).
Regarding claim 12, KING discloses wherein the LEDs produce a Correlated Color Temperature (CCT) between 5500 K-6500 K (pg 302, second paragraph).
Regarding claim 13, KING discloses wherein the LEDs have a Color Rendering Index (CRI) above 90 (pg 302, second paragraph).
Regarding claim 18, KING discloses wherein the LEDs produce illuminance between 2000-4500 lux at the stage (Box A, pg 304-5), the LEDs produce a Correlated Color Temperature (CCT) between 5500 K-6500 K, and the LEDs have a Color Rendering Index (CRI) above 90 (pg 302, second paragraph). 

Claims 14 lack an inventive step under PCT Article 33(3) as being obvious over TAKAHASHI in view SASIAN and further in view of DE JONG et al. (USP 6473164).
Regarding claim 14, TAKAHASHI in view of SASIAN discloses the system of claim 1, but fail to disclose wherein the LEDs have a Color Rendering Index (CRI) above 95. In the same field of endeavor, DE JONG (col 1, In 7-12) discloses wherein the LEDs have a Color Rendering Index (CRI) above 95 (col 6, In 63-64), with the advantage of producing a synthetic daylight source.  In light of the application of a daylight source in gemological measurements as taught by JONG, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of TAKAHASHI and SASIAN.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cowing et al. “The over-grading of blue-fluorescent diamonds: the problem, the proof and the solutions”. Journal of Gemmology (2010), Vol. 32, p. 1-4.
        2 King et al., “COLOR GRADING ‘D-TO-Z’ DIAMONDS AT THE GIA LABORATORY”, Gems & GEMOLOGY, Winter 2008, p. 296-321.